Citation Nr: 0910641	
Decision Date: 03/23/09    Archive Date: 04/01/09

DOCKET NO.  05-27 920	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for post 
traumatic stress disorder (PTSD).

2.  Entitlement to service connection for PTSD.  

3.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
psychiatric disorder, claimed as depression.

4.  Entitlement to service connection for a psychiatric 
disorder, claimed as depression.


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

D.  Havelka, Counsel


INTRODUCTION

The Veteran's active military service extended from June 1967 
to April 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.  That rating decision denied the 
Veteran's attempts to reopen his claims for service 
connection for a psychiatric disorder and PTSD because new 
and material evidence had not been submitted.   

The issues involving service connection for the disabilities 
claims are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The RO most recently denied the reopening of the 
Veteran's claim for service connection for PTSD in a July 
2002 rating decision.  The Veteran was notified of this 
decision in August 2002 but did not file an appeal. 

2.  The RO most recently reopened the Veteran's claim and 
denied service connection for a psychiatric disability, 
claimed as depression, July 2002.  The Veteran was notified 
of this decision in August 2002 but did not file an appeal. 

3.  Competent medical evidence establishing current diagnoses 
of PTSD and depression and establishing a possible 
relationship between the Veteran's current disabilities the 
Veteran's active military service has been received since the 
July 2002 RO rating decision.  


CONCLUSIONS OF LAW

1.  The July 2002 decision of the RO finding that new and 
material evidence had not been submitted to reopen a claim 
for service connection for PTSD is final.  38 U.S.C.A. 
§ 7105(c) (West 2002).

2.  The July 2002 decision of the RO denying service 
connection for depression is final.  38 U.S.C.A. § 7105(c) 
(West 2002).

3.  Evidence received since the July 2002 RO decision is new 
and material, and the Veteran's claims for service connection 
for PTSD and depression are reopened.  38 U.S.C.A. §§  5108, 
7104 (West 2002); 38 C.F.R. § 3.156(a) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before proceeding with an analysis of the merits, the Board 
must examine whether the requirements under the Veterans 
Claims Assistance Act of 2000 (VCAA) have been satisfied.  
The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2008).  Without deciding whether the notice and development 
requirements of VCAA have been satisfied in the present case, 
it is the Board's conclusion that the new law does not 
preclude the Board from adjudicating the Veteran's petitions 
to reopen his claims for service connection for PTSD and 
depression.  This is so because the Board is taking action 
favorable to the Veteran by reopening the claims and 
remanding for additional development.  A decision at this 
point poses no risk of prejudice to the Veteran.  See, e.g., 
Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 
57 Fed. Reg. 49,747 (1992).

The Veteran first claimed entitlement to service connection 
for PTSD and depression in September 1996.  Service 
connection for these disabilities, was denied in a May 1997 
RO rating decision as the Veteran failed to report for 
scheduled VA examinations and failed to provide requested 
information related to his claimed inservice stressors.  

Most recently, the RO denied the reopening of the Veteran's 
claim for service connection for PTSD in a July 2002 rating 
decision.  In this same rating decision, the RO also reopened 
the Veteran's claim for service connection for depression and 
denied service connection for depression on the merits.  The 
Veteran was notified of this decision in August 2002, but did 
not file an appeal.  This rating decision is final.  38 
U.S.C.A. § 7105(c) (West 2002).  

However, if new and material evidence is presented or secured 
with respect to a claim that has been disallowed the 
Secretary shall reopen the claim and review the former 
disposition of the claim.  38 U.S.C.A. § 5108; Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).  The fact that the RO 
may have determined that new and material evidence was 
presented, and reopened the claim on that basis, is not 
binding on the Board's determination of the question of 
whether new and material evidence has been submitted.  The 
Board must address the issue initially itself. Barnett v. 
Brown, 83 F.3d 1380, 1384 (Fed. Cir. 1996).  If the Board 
finds that no such evidence has been offered, that is where 
the analysis must end, and what the RO may have determined in 
that regard is irrelevant.  Id. Further analysis, beyond 
consideration of whether the evidence received is new and 
material, is neither required nor permitted.  Id. at 1384.  
See also Butler v. Brown, 9 Vet. App. 167, 171 (1996).

In cases such as this, where the claim to reopen is filed on 
or after August 29, 2001, under 38 C.F.R. § 3.156(a), 
evidence is considered "new" if it was not previously 
submitted to agency decision makers.  "Material" evidence 
is evidence which, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  For the 
purpose of determining whether a case should be reopened, the 
credibility of the evidence added to the record is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The evidence received subsequent to the July 2002 RO rating 
decision includes an August 2004 letter from a private 
psychologist.  This letter indicates that the Veteran has a 
diagnosis of major depressive disorder and PTSD.  The 
psychologist related these disabilities, at least in part, to 
the Veteran's experiences during active service in Vietnam.  
This report, confirms the presence of a current diagnosis of 
depression.  It also indicates a current diagnosis of PTSD 
which had previously been missing.  This letter also 
indicates some possible linkage between the indicated 
psychiatric disabilities and the Veteran's military service.  
This record is "new" as it did not exist at the time of the 
prior determination; it is also "material" in that it tends 
to substantiate that the Veteran has current psychiatric 
disorders, including depression and PTSD, which may be 
related to service.   

The evidence received subsequent to the July 2002 RO rating 
decision is "new and material" under the provisions of 38 
C.F.R. § 3.156, and the claims for service connection for 
PTSD and a psychiatric disorder, claimed as depression, are 
reopened.


ORDER

New and material evidence having been submitted, the claim 
for service connection for PTSD is reopened, to this extent 
only the claim is allowed.  

New and material evidence having been submitted, the claim 
for service connection for a psychiatric disorder, claimed as 
depression, is reopened, to this extent only the claim is 
allowed.  




REMAND

Additional development is necessary with respect to the 
Veteran's claims for service connection for PTSD and 
depression.  

Service connection for post traumatic stress disorder 
requires: (1) medical evidence establishing a diagnosis of 
the condition; (2) credible supporting evidence that the 
claimed inservice stressor occurred; and, (3) a link 
established by medical evidence, between current symptoms and 
an in-service stressor.  If the evidence establishes that the 
veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 C.F.R. § 3.304(f) 
(2002).

Furthermore, if the claimant did not engage in combat with 
the enemy or if the claimed stressors are not related to 
combat, then the claimant's testimony alone is not sufficient 
to establish the occurrence of the claimed stressors, and his 
testimony must be corroborated by credible supporting 
evidence.  Cohen v. Brown, 10 Vet. App. 128 (1997); Moreau v. 
Brown, 9 Vet. App. 389 (1996); Dizoglio v. Brown, 9 Vet. App. 
163 (1996).  Service department records must support, and not 
contradict, the claimant's testimony regarding non-combat 
stressors.  Doran v. Brown, 6 Vet. App. 283 (1994).  See 
Fossie v. West, 12 Vet. App. 1, 6 (1998), wherein the Court 
stated, "If the veteran engaged in combat, his lay testimony 
regarding stressors will be accepted as conclusive evidence 
of the presence of in-service stressors.  38 U.S.C. 1154(b); 
38 C.F.R. § 3.304(f).  If, however, the veteran was not 
engaged in combat, he must introduce corroborative evidence 
of his claimed in-service stressors."

If it is determined that the veteran did not engage in 
combat, credible supporting evidence from any source showing 
that his claimed inservice stressor actually occurred is 
required for him to prevail.  See Cohen v. Brown, 10 Vet. 
App. 128, (1997); Moreau, 9 Vet. App. at 394-95; Doran v. 
Brown, 6 Vet. App. 283, 290 (1994).  Under such 
circumstances, the veteran's lay testimony regarding the 
stressor would thus be insufficient, standing alone, to 
establish service connection.  See Moreau, 9 Vet. App. at 
395; Doran, supra.

In the present case, the August 2004 letter from Dr. R., the 
Veteran's private psychologist, indicates diagnoses of 
depression and PTSD related to the Veteran's "experiences as 
a solider during the Vietnam conflict."  However, the 
Veteran has never provided any specific stressor information 
and Dr. R. does not refer to specific verified stressors.  
The Veteran's service personnel records do not reveal that he 
had combat service.  As such, credible supporting evidence of 
the noncombat stressors is necessary.  The Veteran should 
provide specific stressor information and development to 
attempt to verify his noncombat stressors should be 
conducted.  

A March 2006 VA treatment record indicates that the Veteran 
is receiving disability benefits from the Social Security 
Administration (SSA).  These records should be requested.  
The Court has also held, that VA must obtain Social Security 
Administration decisions and records which have bearing on 
the Veteran's claim.  Waddell v. Brown, 5 Vet. App. 454 
(1993); Clarkson v. Brown, 4 Vet. App. 565 (1993); Shoemaker 
v. Brown, 3 Vet. App. 519 (1993).  

Finally, the Veteran has not been accorded a VA psychiatric 
Compensation and Pension examination with respect to his 
claims, albeit, because he has failed to report when 
examinations have been scheduled in the past.  One more 
opportunity should be accorded the Veteran to have such an 
examination.  When the medical evidence of record is 
inadequate, VA must supplement the record by seeking an 
advisory opinion or ordering another medical examination.  
Colvin v. Derwinski, 1 Vet. App. 171 (1991) and Hatlestad v. 
Derwinski, 3 Vet. App. 213 (1992).   

Accordingly, the case is REMANDED for the following action:

1.  Request a complete copy of the 
Veteran's service personnel records, to 
include the Veteran's performance 
evaluation reports, from the service 
department or the appropriate records 
depository.  Document this request in 
the claims file.  

2.  Obtain from the Social Security 
Administration (SSA) the records 
pertinent to the appellant's claim for 
Social Security disability benefits as 
well as the medical records relied upon 
concerning that claim.

3.  The RO should send a duty-to-inform 
notice to the Veteran pursuant to 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The notice letter 
must provide information about the type 
of evidence necessary to establish a 
disability rating and an effective date 
for the disability on appeal.

The letter should also inform the 
Veteran that he can submit alternate 
sources of records, such as "buddy 
statements" in support of his claim.  
"Buddy statements" refer to letters or 
other correspondence from other 
veterans who served with the Veteran in 
this case.  Such service "buddies" may 
be able to corroborate the Veteran's 
in-service stressors.

The RO should also once again ask the 
Veteran to provide information specific 
enough to allow VA to corroborate the 
Veteran's alleged stressors.  He should 
be asked to provide specific details of 
the claimed stressful events during 
service, such as dates, places, 
detailed descriptions of the events, 
his service units in Vietnam, duty 
assignments and the names and other 
identifying information concerning any 
individuals involved in the events.  In 
particular, the Veteran should furnish 
the approximate month and year, within 
a two month period, as well as location 
of the alleged stressors and names of 
individuals involved.  The Veteran 
should be informed that it is to his 
benefit to provide as specific dates as 
possible.  Absent specific information 
that could be used to corroborate the 
Veteran's alleged stressors, the 
Veteran should be informed that VA is 
not obligated to continue its search 
for such information and that failure 
to respond may result in adverse 
action.

4.  After the above development is 
complete, review the file and prepare a 
summary of all the claimed stressors.  
This summary and all associated documents 
should be sent to the States Army and 
Joint Services Records Research Center 
(JSRRC).  They should be requested to 
provide any information which might 
corroborate the Veteran's alleged 
stressors.

5.  Following the above, the Veteran 
should be accorded a VA psychiatric 
Compensation and Pension examination to 
determine the exact diagnosis, if any, of 
the psychiatric disorders present.  The 
examination should be conducted with 
consideration of the criteria for PTSD and 
depression.  The examination report should 
include a detailed account of all 
pathology found to be present.  If a 
diagnosis of post-traumatic stress 
disorder is appropriate, the examiner 
should specify the credible "stressors" 
that caused the disorder and the evidence 
upon which they relied to establish the 
existence of the stressor along with 
describing which stressor(s) the Veteran 
reexperiences and how he reexperiences 
them.  The examiner is requested to offer 
an opinion as to the etiology of any 
psychiatric disorder found to be present.  
Specifically, is it as least as likely as 
not that any current psychiatric disorder 
is related to the Veteran's active service 
in light of the complete absence of any 
psychiatric treatment or diagnosis during 
service?  The report of examination should 
include a complete rationale for all 
opinions expressed.  All necessary special 
studies or tests including psychological 
testing and evaluation such as the 
Minnesota Multiphasic Personality 
Inventory (MMPI) and the Mississippi Scale 
for Combat-Related Post-Traumatic Stress 
Disorder are to be accomplished.  The 
examiner should assign a numerical code 
under the Global Assessment of Functioning 
Scale (GAF).  It is imperative that the 
physicians include a definition of the 
numerical code assigned.  Thurber v. 
Brown, 5 Vet. App. 119 (1993).  The 
diagnosis should be in accordance with the 
American Psychiatric Association: 
DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL 
DISORDERS (4TH ed. rev., 1994).  The entire 
claims folder and a copy of this remand 
must be made available to and reviewed by 
the examiner in conjunction with the 
examination.

6.  Thereafter, readjudicate the 
Veteran's claim.  If the benefit sought 
on appeal remains denied, the Veteran 
and his representative should be 
provided a Supplemental Statement of 
the Case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
laws and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


